Citation Nr: 0511911	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
insomnia and fatigue.

2.  Entitlement to service connection for depression, 
secondary to service-connected insomnia and fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983 and from December 1990 to March 1992, including 
service in Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  As a result of a 
pre-hearing conference, the veteran withdrew on the record 
the appeal of all issues except the two listed on the first 
page of this decision.  While the specific issues were not 
identified on the record, the Board considers the issues 
withdrawn in accordance with 38 C.F.R. § 20.204. 

Also on the record, the veteran limited the issue of service 
connection for depression to the theory of secondary service 
connection.  However, for the reasons stated below, the claim 
of secondary service connection for depression is remanded to 
the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Insomnia and fatigue do not restrict routine daily activities 
to less than 50 percent of the pre-illness level or result in 
periods of incapacitation of at least six weeks total per 
year.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for insomnia 
and fatigue have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2004).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the RO provided pre-adjudication, VCAA notice, 
dated in September 2003.  The notice included the type of 
evidence needed to substantiate the claim, namely, evidence 
of an increase in severity.  The veteran was informed that VA 
would obtain VA records and records of other Federal 
agencies, and that VA with his authorization would obtain 
records not held by a Federal agency or he could submit the 
records.  He was given 30 days to respond.  In a July 2004 
letter, the RO asked the veteran for any evidence in his 
possession that supported the claim.  Also, in the 
supplemental statement of the case, dated in August 2004, the 
RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had 
an adequate opportunity to submit additional evidence and to 
address the issue at a hearing, which are the same procedural 
safeguards he would have been afforded if the notice had 
preceded the initial adjudications of the claim. 

As for the 30 days to respond, under 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), the Secretary of VA may make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence. This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In statements in December 2003 and 
March 2004, the veteran indicated that he had submitted all 
the evidence regarding his claims, including the one being 
decided here, and that he had no further evidence to submit.  
At the hearing in November 2004, the veteran indicated that 
VA had provided all of his medical treatment.   The RO has 
obtained VA records.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles 

A rating of a service-connected disability is determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary importance. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Since there is no specific diagnostic code for insomnia and 
fatigue, the disability is rated by analogy to chronic 
fatigue syndrome.  Pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6354, the criteria for the next higher rating, 60 
percent, are symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  For the purpose of evaluating this disability, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, Diagnostic Code 6354, Note.

Factual Background 

VA records disclose that in May 2002, the veteran related a 
history of difficulty getting and staying asleep.  He was 
prescribed medication.  Thereafter, the veteran's health 
problems included insomnia for which he received medication.  
No specific finding of fatigue was show over the period from 
November 2002 to March 2004.  In October 2003, the veteran 
reported that he tried to stay active and that he used a bike 
and walked for exercise, which was limited by pain and 
fatigue.  In December 2003, it was noted that the veteran's 
sleep had improved and he was not in somatic distress.

On VA examination in September 2003, the veteran complained 
of insomnia and fatigue.  The examiner noted that the veteran 
was being followed psychiatry for the condition.  Physically, 
the veteran was not in acute distress. 

On VA examination in February 2004, the veteran complained of 
persistent decreased energy.  The examiner found insufficient 
evidence of chronic fatigue syndrome. 

On VA examination in April 2004, there was little evidence of 
neurological abnormality except for weakness in the 
hypoglossal nerve. 

In May 2004, the veteran stated that he was unable to 
continue working because of cramping in his hands and feet 
and that depression interfered with his motivation to 
function consistently. 
 
The veteran testified at the hearing in November 2004 that 
his fatigue and other symptoms prevent him from doing basic 
activities 45 to 50 days throughout the year.  



Analysis 

The record does not contain any evidence that insomnia and 
fatigue cause periods of incapacitation of at least six weeks 
duration per year, requiring bed rest and treatment by a 
physician.  And while there is evidence of persistent 
symptoms and restricted routine of daily activities, the 
restriction of activities is not due to solely to insomnia 
and fatigue. 

In sum, the preponderance of the evidence is against the 
claim for a rating higher than 40 percent for insomnia and 
fatigue.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 40 percent for insomnia and fatigue is 
denied.


REMAND

In the May 2004 rating decision, the RO denied service 
connection for depression on grounds that depression was 
unrelated to service.  Secondary service connection was not 
considered.  Later that month, depression secondary to 
medical condition was entered in a VA mental hygiene note.  
The psychiatrist did not specify the medical condition.  

As the veteran has a current disability that may be 
associated with a service-connected disability, he should be 
afforded a VA examination.  Accordingly, this case is 
REMANDED for the following action: 

1.  At this stage of the appeal to ensure 
VCAA compliance with the duty to notify 
and the duty to assist, notify the 
veteran of the following:     

To substantiate the claim of 
secondary service connection, he 
should submit medical evidence or a 
medical opinion that his service-
connected disabilities caused 
depression or that his 
service-connected disabilities 
aggravated depression. 

2.  Obtain VA records from the Dorn VAMC 
since May 2004. 

3.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine if it is at least as likely as 
not that the service-connected 
disabilities caused or aggravated 
depression.  The claims folder must be 
made available for review by the 
examiner.

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

The term "aggravation" means the 
degree of disability over and above 
the degree of disability existing 
prior to aggravation by 
service-connected disability, if 
any.  

4.  After the above development, 
adjudicate the claim, limiting the 
consideration to secondary service 
connection either by proximate cause or 
by aggravation under 38 C.F.R. § 3.310.  
If the claim is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


